Citation Nr: 0333172	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral pes planus.

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a heel contusion.

3.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for gangrene (right great toe and great, 
second, and fourth toes of the left foot).

4.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a bilateral ankle disability 
manifested by swelling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 12, 
1969, to January 22, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been received sufficient to reopen the 
veteran's claims seeking entitlement to service connection 
for bilateral pes planus, a heel contusion, gangrene (right 
great toe and great, second, and fourth toes of the left foot 
and swelling of the ankles.  A personal hearing was held 
before an RO hearing officer in June 2002.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's petition to reopen the previously disallowed 
claims of entitlement to service connection for bilateral pes 
planus, gangrene of the feet, a bilateral ankle disability, 
and the residuals of a heel contusion has been obtained and 
developed.

2.  Service connection for the claimed disabilities was 
denied by the Jackson, Mississippi RO in a June 1994 decision 
on the basis that the evidence did not show the existence of 
a current disability or that a pre-existing disease had been 
aggravated by the veteran's military service.  

3.  The evidence received subsequent to the June 1994 Jackson 
RO's decision includes recent medical records, written 
statements, and oral testimony.  This evidence is cumulative, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying entitlement to 
service connection for bilateral pes planus, gangrene of the 
feet, a bilateral ankle disability manifested by swelling, 
and the residuals of a heel contusion is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral pes 
planus, gangrene (right great toe and great, second, and 
fourth toes of the left foot), a bilateral ankle disability 
manifested by swelling, and the residuals of a heel contusion 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nearly twenty-five years after the veteran was discharged 
from the US Marine Corps, he submitted a claim for benefits.  
He asked that service connection be granted for pes planus, a 
heel contusion, swelling of the ankles, and gangrene of both 
feet.  In a June 1994 rating decision, the RO determined that 
service connection was not warranted.  The veteran was 
notified of his procedural and appellate rights later that 
same month; however, he did not initiate a timely appeal.  In 
June 2001, the veteran submitted documents to reopen his 
previously denied claims.  

A review of the claims folder reveals that, to support his 
petition to reopen his claims, the veteran submitted written 
statements and VA medical treatment records.  The veteran 
also provided private medical records and "buddy" 
statements.  Additionally, he proffered testimony before a VA 
hearing officer.  Despite this presentation of information, 
the RO concluded that the veteran had not presented 
sufficient evidence to prevail on his claims.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law redefines the obligations 
of VA with respect to the duty to assist, eliminates the 
concept of a well-grounded claim, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

With respect to the veteran's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the rating decision and 
the subsequent statement of the case.  He has been told that 
he needed to submit evidence supporting his assertions that 
he currently has his various disabilities, that he had the 
same disabilities while in service or the manifestations 
thereof, and that the conditions are related.  Moreover, he 
has been told that the evidence he submitted was not 
sufficient to reopen his claims but he was told of the 
evidence needed to support his claims.    

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names of medical facilities, doctors, witnesses, and the like 
that would corroborate his assertions.  The VA accomplished 
this task through the issuance of a July 2001 letter that 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed him 
that it would request these records and other evidence, but 
that it was his responsibility to ensure that the VA received 
the records.  Therefore, VA has adequately notified the 
veteran of the evidence it would obtain and of the evidence 
that was necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  The 
veteran was also provided the opportunity to give testimony 
before the RO, which he did.  A copy of that testimony has 
been included in the claims folder for review.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2003).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Since the veteran's request to reopen his claim of 
entitlement to service connection was filed prior to that 
date, the amended regulation does not apply in the instant 
case.  The Board has considered the provisions of the VCAA in 
its adjudication of the issue of whether new and material 
evidence has been submitted to reopen the claims for service 
connection and finds that no further assistance in developing 
the facts pertinent to this limited issue is required at this 
time. 

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The veteran contends that he is entitled to service 
connection for bilateral pes planus, the residuals of a heel 
contusion, gangrene affecting both feet, and bilateral ankle 
swelling.  Additionally, with respect to his bilateral pes 
planus, he has asserted that although he may have been 
suffering from bilateral pes planus prior to enlistment, his 
disability was aggravated by his short military service.  He 
further contends that as a result of his service, he either 
began experiencing manifestations of his other claimed 
disabilities or they were caused by his service.  He thus 
contends that service connection is warranted.  

As indicated, the veteran was denied service connection in a 
rating decision dated June 15, 1994.  In that rating 
decision, it was determined that the veteran's pes planus 
existed prior to service and that the medical records did not 
show that the disability was aggravated while he was in 
service.  With respect to the heel contusion, the RO denied 
that claim noting that the veteran's service medical records 
were silent for any treatment for a heel contusion.  
Moreover, the RO noted that the veteran's post-service 
medical records were negative for any findings associated 
with the residuals of a heel contusion.  In denying the 
veteran's claim for service connection for bilateral ankle 
swelling, the RO informed the veteran that it could not grant 
service connection for a manifestation or symptom of a 
disability.  Finally, the RO denied the veteran's gangrene 
claim noting that the veteran was not treated for such a 
condition while in service and there was no medical nexus 
etiologically linking his current gangrene disability with 
his military service.  The veteran was notified of that 
decision but did not perfect his appeal; hence, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003). 

When the Jackson, Mississippi RO denied service connection in 
June 1994, the Jackson RO based its decision on the veteran's 
service medical records, the veteran's application for 
benefits, and a VA medical examination that was accomplished 
in May 1994.  Since then, the veteran has submitted written 
statements, VA medical treatment records, private medical 
records, and he has provided testimony before the RO.    

This evidence is new.  It was not of record in 1994.  
However, it is not so significant that it must be considered 
in order to decide his claim fairly.  Although the veteran 
claims that he now suffers from gangrene, a bilateral ankle 
disability, and the residuals of a heel contusion, none of 
the evidence presented, either medical or testimonial, 
substantiate the veteran's assertions.  That is, the medical 
evidence does not show that he now suffers from gangrene of 
the lower appendages.  The medical evidence does not 
authenticate the veteran's assertions that he has a bilateral 
ankle disability that is manifested by ankle swelling.  And 
the medical evidence does not corroborate the veteran's 
statements that he suffers from the residuals of a heel 
contusion.

Additionally, while he has asserted that his pre-existing 
bilateral pes planus was aggravated by his military service, 
the veteran has not presented medical evidence that would 
agree with his assertions.  The Board notes that when the 
veteran originally applied to the VA for benefits, he made 
the same assertions.  The medical evidence at that time did 
not find that the veteran's bilateral pes planus had been 
aggravated by his short term in the US Marine Corps.  This 
evidence included a VA medical examination and a review of 
the veteran's service medical records.  Of note in the 
veteran's service medical records was a specific finding that 
the veteran's pes planus was pre-existing and that it was not 
permanently aggravated by his Marine service.  While the 
veteran has provided statements to support his claim along 
with current medical records, he has not proffered any 
medical evidence that would discount or cause the Board to 
question the original service evaluation or the more recent 
VA medical examination.

Thus, the only evidence linking the veteran's current 
disabilities with his military service are the assertions 
made by the veteran himself and his family.  Notwithstanding 
their recent submission, the written and oral statements are 
essentially cumulative and have been previously seen and 
reviewed by the VA.  Since the evidence received since the 
June 1994 rating decision is cumulative of evidence of record 
considered in that decision, it does not bear directly and 
substantially upon the specific matters under consideration, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  Thus, the 
veteran's attempt to reopen his claim for service connection 
for the veteran's various disabilities of the feet and ankles 
must fail.  



ORDER

1.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
bilateral pes planus has not been submitted, and the appeal 
is denied.  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for the 
residuals of a heel contusion has not been submitted, and the 
appeal is denied.  

3.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
gangrene (right great toe, and great, second, and fourth toes 
of the left foot) has not been submitted, and the appeal is 
denied.  

4.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
bilateral ankle disability manifested by swelling has not 
been submitted, and the appeal is denied.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



